Title: From James Madison to Edmund Randolph, 4 February 1783
From: Madison, James
To: Randolph, Edmund


My dear Sir
Philada. Feby. 4th. 1783
By a letter recd. from Col: Monroe by Mr. Jones I find that my conjectures as to the cause of your silence by the last post were but too true. To the same cause probably I am to impute your silence by yesterday’s mail.
The subject which my last left under the consideration of Congress has employed the chief part of the week. The generality of the members are convinced of the necessity of a continental revenue for an honorable discharge of the continental engagements, & for making future provision for the war. The extent of the plan however compared with the prepossessions of their constituents produces despondence & timidity. It appears that the annual revenue which prudence calls for the objects abovementioned, amounts to the enormous sum of three million of dollars. You will ask perhaps from what sources this revenue could be drawn if the States were willing to establish it? Congress have done nothing as yet from which the answer they wd. dictate can be inferred. By individuals on the floor, the impost, a land tax, poll tax, a tax on salt a &c. have been suggested, and some computation of their productiveness has made them competent to the object. The valuation of the land accordg to the Articles of Confederation is also before Congress & by some considered as a great step towards obtaining the necessary revenue. If you ask by what operation? I shall be the more incapable of answering it than the preceding question.
The repeal of the impost by Virga. is still unriddled. Dr. Lee says that he was the only man who opposed the torrent from which it is the more suspected that there has been some manœuuvre in the transaction. Mr. Jones quotes the instance of your last election to Congress.
I find a great check to secret communications from the defects of your cypher. It in the first place is so scanty as to be extremely tedious, and in the next both the letters & figures are in so ambiguous a character that great caution is necessary to avoid errors. I wish we could somehow or other substitute a more convenient one.

I recd. a letter yesterday from Mr. Jefferson at Baltimore. It is dated the 31st. of Jany. and he calculated on sailing in about three days. The industry of the British Ships on the coast may notwithstanding render it necessary to wait longer.
There is not a syllable of news from any quarter. I take it for granted you will have seen a letter purporting to be written by Secy. Townsend, as it came hither from Baltimore. If it be genuine, it is altho’ an equivocal, yet a favorable presage on the whole.
Adieu,
J.M.
